DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-20 as originally filed are currently pending and are considered below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/2/22, 8/15/22, 5/3/22, 2/14/22, 10/11/21 and are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 recite allowable subject matter.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) is/are directed to a signal per se, mere information in the form of data.
Independent claim 8 recites step limitations that are not integrated with the computer readable storage medium mentioned in the preamble.  The broadest reasonable interpretation of a claim drawn to a computer-readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent, or open-ended. 
Applicant’s specification discusses that the software implemented aspects of the invention are typically encoded on some form of program storage medium or implemented over some type of transmission medium… the transmission medium may be metal traces, twisted wire pairs, coaxial cable, optical fiber, or some other suitable transmission medium known to the art (Applicant’s specification, ¶ 0087).  Thus, one of ordinary skill in the art would understand the claim term “machine readable storage medium” would include signals per se. See MPEP 2111.01.  Therefore, given the broadest reasonable interpretation of the claim, the recited computer readable storage medium could be interpreted as a transitory propagating signal per se.  As such, the claim is rejected as covering a signal per se, which is not directed towards statutory subject matter.  
In order to overcome this rejection under 35 U.S.C. 101, a claim drawn to such a computer readable storage medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments by adding the limitation "non-transitory" in the claim to recite a “non-transitory computer readable storage medium.” Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 US.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. As such, claims 8-14 are rejected under 101 as being directed to ineligible subject matter. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,436,584 hereinafter 584 in view of Tavis U.S. Patent# 11,475,427. 
As per Claim 1. A method for handoff of a transaction for completion, the method comprising:
registering a payment instrument with a server, associating the payment instrument with one or more indirect payment authorization tokens, and storing a payment token that associates the one or more indirect payment authorization tokens with the payment instrument in a payment token database record (Claim 1, 584); 
storing a push notification device identifier that corresponds to the payment token in the payment token database record (Claim 1, 584); 
via the server, using the payment token to access the push notification device identifier and transmitting a push notification to a guest device that corresponds to the push notification device identifier (Claim 1, 584); 
receiving transaction completion data that is entered via the guest device and transmitting the transaction completion data to the server (Claim 1, 584); and 
completing the transaction at the server and notifying the POS terminal and the guest device that the transaction is complete. (Claim 1, 584).
Regarding Claim 1, claim 1 of the reference patent discloses an identical method as claim 1 of the present application, but omits via a point-of-sale (POS) terminal, entering one of the one or more indirect payment authorization tokens, and transmitting the entered one of the one or more indirect payment authorization tokens via the internet cloud to the server, wherein the server is not collocated with the POS terminal, and wherein communications between the POS terminal and the server are transmitted and received through a gateway device that is collocated with the POS terminal; 
upon acceptance of the push notification, executing a proprietary application on the guest device and simultaneously displaying details for the transaction on both the guest device and POS terminal.  The broadest reasonable interpretation of one or more indirect payment authorization tokens is equivalent to the indirect transaction instruments of the reference application because both are associated with a user’s payment instrument and device identifier which is used to send push notifications.  
Tavis teaches via a point-of-sale (POS) terminal, entering one of the one or more indirect payment authorization tokens, and transmitting the entered one of the one or more indirect payment authorization tokens via the internet cloud to the server, wherein the server is not collocated with the POS terminal, and wherein communications between the POS terminal and the server are transmitted and received through a gateway device that is collocated with the POS terminal (Col.2, lines 54-60 discusses receiving details of the transaction from a point-of-sale (POS) terminal, where the server is not collocated with the POS terminal, and where communications between the POS terminal and the server are transmitted and received through a gateway device that is collocated with the POS terminal; receiving the one of the one or more indirect payment authorization tokens from the POS terminal0; 
upon acceptance of the push notification, executing a proprietary application on the guest device and simultaneously displaying details for the transaction on both the guest device and POS terminal (Col2, lines 65-67 discusses upon acceptance of the push notification and execution of the proprietary application on the guest device, transmitting details for the transaction to both the POS terminal and the guest device for simultaneous display).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method in the reference patent by adding the proprietary software and non-collocated POS from Tavis. One of ordinary skill in the art would have been motivated to make this modification for the purpose of enabling a guest to complete a transaction in a retail establishment that does not require the guest to handle or manipulate an electronic point-of-sale terminal—a benefit explicitly disclosed by Tavis (Col.2, lines 5-10).
As per Claim 2, 584 discloses the method as recited in claim 1, wherein the payment instrument comprises a credit card number and the one of the indirect payment authorization tokens comprises a room key (Claim 2, 584).
As per Claim 3, 584 discloses the method as recited in claim 1, wherein the payment instrument comprises a credit card number and the one of the indirect payment authorization tokens comprises an identification badge (Claim 3, 584).
As per Claim 4, 584 discloses the method as recited in claim 1, wherein the payment instrument comprises a credit card number and the one of the indirect payment authorization tokens comprises an event ticket (Claim 4, 584).
As per Claim 5, 584 discloses the method as recited in claim 1, wherein the payment instrument comprises a credit card number and the one of the indirect payment authorization tokens comprises a transportation ticket (Claim 5, 584).
As per Claim 6, 584, discloses the method as recited in claim 1, wherein the transaction completion data comprises a tip amount (Claim 6, 584).
As per Claim 7, 584, discloses the method as recited in claim 1, wherein the guest device comprises a smart phone (Claim 7).
As per Claim 8, 584 discloses a computer-readable storage medium storing program instructions that, when executed by a computer, cause the computer to perform a method for handoff of a transaction for completion, the method comprising: 
registering a payment instrument with a server, associating the payment instrument with one or more indirect payment authorization tokens, and storing a payment token that associates the one or more indirect payment authorization tokens with the payment instrument in a payment token database record (Claim 8, 584); 
storing a push notification device identifier that corresponds to the payment token in the payment token database record (Claim 8, 584); 
via the server, using the payment token to access the push notification device identifier and transmitting a push notification to a guest device that corresponds to the push notification device identifier (Claim 8, 584); 
receiving transaction completion data that is entered via the guest device and transmitting the transaction completion data to the server; and completing the transaction at the server and notifying the POS terminal and the guest device that the transaction is complete (Claim 8, 584).
Claim 8 of the reference patent discloses an identical computer readable storage medium as claim 8 of the present application, but omits via a point-of-sale (POS) terminal, entering one of the one or more indirect payment authorization tokens, and transmitting the entered one of the one or more indirect payment authorization tokens via the internet cloud to the server, wherein the server is not collocated with the POS terminal, and wherein communications between the POS terminal and the server are transmitted and received through a gateway device that is collocated with the POS terminal; 
upon acceptance of the push notification, executing a proprietary application on the guest device and simultaneously displaying details for the transaction on both the guest device and POS terminal.  The broadest reasonable interpretation of one or more indirect payment authorization tokens is equivalent to the indirect transaction instruments of the reference application because both are associated with a user’s payment instrument and device identifier which is used to send push notifications.  
Tavis teaches via a point-of-sale (POS) terminal, entering one of the one or more indirect payment authorization tokens, and transmitting the entered one of the one or more indirect payment authorization tokens via the internet cloud to the server, wherein the server is not collocated with the POS terminal, and wherein communications between the POS terminal and the server are transmitted and received through a gateway device that is collocated with the POS terminal (Col.2, lines 54-60 discusses receiving details of the transaction from a point-of-sale (POS) terminal, where the server is not collocated with the POS terminal, and where communications between the POS terminal and the server are transmitted and received through a gateway device that is collocated with the POS terminal; receiving the one of the one or more indirect payment authorization tokens from the POS terminal0; 
upon acceptance of the push notification, executing a proprietary application on the guest device and simultaneously displaying details for the transaction on both the guest device and POS terminal (Col2, lines 65-67 discusses upon acceptance of the push notification and execution of the proprietary application on the guest device, transmitting details for the transaction to both the POS terminal and the guest device for simultaneous display).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method in the reference patent by adding the proprietary software and non-collocated POS from Tavis. One of ordinary skill in the art would have been motivated to make this modification for the purpose of enabling a guest to complete a transaction in a retail establishment that does not require the guest to handle or manipulate an electronic point-of-sale terminal—a benefit explicitly disclosed by Tavis (Col.2, lines 5-10).
As per Claim 9, 584 discloses the computer-readable storage medium as recited in claim 8, wherein the payment instrument comprises a credit card number and the one of the indirect payment authorization tokens comprises a room key (Claim 9, 584).
As per Claim 10, 584 discloses the computer-readable storage medium as recited in claim 8, wherein the payment instrument comprises a credit card number and the one of the indirect payment authorization tokens comprises an identification badge (Claim 10, 584).
As per Claim 11, 584 discloses the computer-readable storage medium as recited in claim 8, wherein the payment instrument comprises a credit card number and the one of the indirect payment authorization tokens comprises an event ticket (Claim 11, 584).
As per Claim 12, 584 discloses the computer-readable storage medium as recited in claim 8, wherein the payment instrument comprises a credit card number and the one of the indirect payment authorization tokens comprises a transportation ticket (Claim 12, 584).
As per Claim 13, 584 discloses the computer-readable storage medium as recited in claim 8, wherein the transaction completion data comprises a tip amount (Claim 13, 584).
As per Claim 14, 584 discloses the computer-readable storage medium as recited in claim 8, wherein the guest device comprises a smart phone (Claim 14, 584).
As per Claim 15, 584 discloses a system for handoff of a transaction for completion, the system comprising: 
a server, configured to receive payment instrument, and configured to store a payment token that represents said payment instrument and associate said payment instrument with one or more indirect payment authorization tokens in a payment token database record, and configured to store a push notification device identifier that corresponds to said payment token in said payment token database record (Claims 1 and 8, 584); and 
wherein said server uses said payment token to access said push notification device identifier, and wherein said server transmits a push notification to said guest device (Claims 1 and 8, 584); 
wherein said guest device receives transaction completion data that is entered and transmits said transaction completion data to said server; and wherein said server completes the transaction and notifies said POS terminal and said guest device that the transaction is complete (Claim 1 and 8, 584).
Claims 1 and 8 of the reference patent discloses a similar system as claim 15 of the present application, but omits via a point-of-sale (POS) terminal, entering one of the one or more indirect payment authorization tokens, and transmitting the entered one of the one or more indirect payment authorization tokens via the internet cloud to the server, wherein the server is not collocated with the POS terminal, and wherein communications between the POS terminal and the server are transmitted and received through a gateway device that is collocated with the POS terminal; 
upon acceptance of the push notification, executing a proprietary application on the guest device and simultaneously displaying details for the transaction on both the guest device and POS terminal.  The broadest reasonable interpretation of one or more indirect payment authorization tokens is equivalent to the indirect transaction instruments of the reference application because both are associated with a user’s payment instrument and device identifier which is used to send push notifications.  
Tavis teaches via a point-of-sale (POS) terminal, entering one of the one or more indirect payment authorization tokens, and transmitting the entered one of the one or more indirect payment authorization tokens via the internet cloud to the server, wherein the server is not collocated with the POS terminal, and wherein communications between the POS terminal and the server are transmitted and received through a gateway device that is collocated with the POS terminal (Col.2, lines 54-60 discusses receiving details of the transaction from a point-of-sale (POS) terminal, where the server is not collocated with the POS terminal, and where communications between the POS terminal and the server are transmitted and received through a gateway device that is collocated with the POS terminal; receiving the one of the one or more indirect payment authorization tokens from the POS terminal0; 
upon acceptance of the push notification, executing a proprietary application on the guest device and simultaneously displaying details for the transaction on both the guest device and POS terminal (Col2, lines 65-67 discusses upon acceptance of the push notification and execution of the proprietary application on the guest device, transmitting details for the transaction to both the POS terminal and the guest device for simultaneous display).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method in the reference patent by adding the proprietary software and non-collocated POS from Tavis. One of ordinary skill in the art would have been motivated to make this modification for the purpose of enabling a guest to complete a transaction in a retail establishment that does not require the guest to handle or manipulate an electronic point-of-sale terminal—a benefit explicitly disclosed by Tavis (Col.2, lines 5-10).
As per Claim 16, 584 discloses the system as recited in claim 15, wherein said payment instrument comprises a credit card number and said one of said indirect payment authorization tokens comprises a room key (Claims 2 and 9, 584).
As per Claim 17, 584 discloses the system as recited in claim 15, wherein said payment instrument comprises a credit card number and said one of said indirect payment authorization tokens comprises an identification badge (Claims 3 and 10).
As per Claim 18, 584 discloses the system as recited in claim 15, wherein said payment instrument comprises a credit card number and said one of said indirect payment authorization tokens comprises an event ticket (Claims 4 and 11).
As per Claim 19, 584 discloses the system as recited in claim 15, wherein said transaction completion data comprises a tip amount (Claims 6 and 13).
As per Claim 20, 584 discloses the system as recited in claim 15, wherein said guest device comprises a smart phone (Claims 7 and 14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ober et al. World Intellectual Property Organization WO 2022/081965 discusses a financial
transaction system and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/               Primary Examiner, Art Unit 3687